Citation Nr: 1624111	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  07-09 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected mechanical low back pain with degenerative changes of the lumbosacral spine.

2.  Entitlement to an initialevaluation in excess of 10 percent from August 28, 2003 to June 12, 2014 for left lower extremity radiculopathy.

3.  Entitlement to an initial evaluation in excess of 20 percent since June 13, 2014 for left lower extremity radiculopathy.
 
4.  Entitlement to an initial evaluation in excess of 10 percent from June 27, 2009 to June 12, 2014 for right lower extremity radiculopathy. 

5.  Entitlement to an initial evaluation in excess of 20 percent since June 13, 2014 for right lower extremity radiculopathy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to March 1989.  He had overseas service in Korea from September 1980 to September 1981 and from September 1983 to September 1985. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which, in part, granted service connection for mechanical low back pain with degenerative changes in the lumbosacral spine at an initial 20 percent evaluation, effective August 28, 2003.

In June 2010, the Veteran withdrew his request for a Board hearing. 38 C.F.R. § 20.702(d) (2015). 

The Board remanded these issues in April 2014 for additional development.

In a September 2014 rating decision, the RO increased the ratings for left and right lower extremity radiculopathy from initial 10 to 20 percent disability evaluations, effective June 13, 2014.  The Board notes that since the increases to 20 percent for left and right lower extremity radiculopathy did not constitute a full grant of the benefits sought, the issues of entitlement to initial ratings in excess of 20 percent since June 13, 2014 for radiculopathy, right lower extremity remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a July 2015 decision,  the Board denied entitlement to an initial evaluation in excess of 20 percent for service-connected mechanical low back pain with degenerative changes of the lumbosacral spine, denied entitlement to an initial evaluation in excess of 10 percent from August 28, 2003 to June 12, 2014 for left lower extremity radiculopathy, denied entitlement to an initial evaluation in excess of 20 percent since June 13, 2014 for left lower extremity radiculopathy and denied entitlement to an initial evaluation in excess of 10 percent from June 27, 2009 to June 12, 2014 for right lower extremity radiculopathy.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an April 2016 Order pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision.  

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) from August 2003 to March 2005 was remanded by the Board in July 2015 for additional development.  However, this development, which includes adjudication by the Agency of Original Jurisdiction (AOJ) has not yet taken place.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.







REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to an initial evaluation in excess of 20 percent for service-connected mechanical low back pain with degenerative changes of the lumbosacral spine; entitlement to an initial evaluation in excess of 10 percent from August 28, 2003 to June 12, 2014 for left lower extremity radiculopathy; entitlement to an initial evaluation in excess of 20 percent since June 13, 2014 for left lower extremity radiculopathy; entitlement to an initial evaluation in excess of 10 percent from June 27, 2009 to June 12, 2014 for right lower extremity radiculopathy; and entitlement to an initial evaluation in excess of 20 percent since June 13, 2014 for right lower extremity radiculopathy.

The Board notes that in the April 2016 Joint Motion for Partial Remand, the parties determined that in its July 2015 denial of higher ratings for a low back disability and left and right lower extremity radiculopathy, the Board erred in determining that the duty to assist was satisfied when he underwent a VA examination in June 2014.    

The June 2014 VA examiner recorded flare-ups that impacted the function of the Veteran's thoracolumbar spine.  The examiner also noted that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine during repetitive-use testing.  Notably, the examiner also reported that less movement than normal resulted from repetitive-use testing.  

However, as noted in the April 2016 Joint Motion for Partial Remand, while the June 2014 VA examiner presented range of motion loss after repetitive use, he failed to make an initial finding as to the degree of range of motion loss due during flare-ups or explain why such detail could not be provided.  Notably, functional loss determinations should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  See, Mitchell v. Shinseki, 25 Vet. App. 32

Accordingly, the Board finds that June 2014 VA examination is inadequate and a new VA examination is necessary to access the current severity of the Veteran's service-connected lumbar spine disability and the associated radiculopathy disabilities.  

On examination, the VA medical examiner must conduct range-of-motion testing of the Veteran's lumbar spine, including specific findings pertaining to loss of range of motion of his lumbar spine due to repetitive motion as well as discussion of functional loss during joint flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The examiner must identify, in the context of these findings, at what point pain begins in range of motion and must discuss the presence and extent of the Veteran's current functional impairment as portrayed in terms of the additional loss in range of motion.

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected lumbar spine disability, including assessing the severity of the associated radiculopathy of the right and left lower extremities.

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All indicated studies, including x-ray and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

In addition, the physician should address the functional impairment caused solely by the Veteran's lumbar spine disability during periods of flare-ups.  The examiner is asked to equate such functional losses to additional degrees of limited motion (beyond that shown clinically).   If the examiner is unable to provide an opinion as to the additional degree of limited motion as result of functional loss, then the examiner must state so and explain why an opinion cannot be provided.

The examiner should specifically identify any evidence of radiculopathy due to the service-connected lumbar spine disability, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  Any functional impairment of the extremities due to the Veteran's service-connected lumbar spine disability should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

The examiner should explain the rationale for all opinions.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






